DETAILED ACTION
The present office action is responsive to communications received on 04/02/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Objections
Claims 5-6, 12-13 and 19-20 is objected to because of the following informalities:  the claims recite “EMR”, the abbreviation has to be spelled out “Electronic Medical Record” at least for the first instance of each group of claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 1-20 the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
As claims 1-20 are directed to a method, tangible non-transitory machine readable medium and a system therefore they are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claims 1, 8 and 15 include limitations that recite at least one abstract idea.  For instance, independent claim 15 recites:
A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory to cause the digital processing system to perform the actions of: retrieving, via the digital processing system, a plurality of parameters relating to a patient from a plurality of databases, the parameters comprising current and historical data relating to the patient; receiving, via the digital processing system, symptoms of a medical problem of the patient; determining, via the digital processing system based on the symptoms and the plurality of parameters, recommendations to assist in the triage of the patient; and providing, via the digital processing system, the recommendations to a healthcare provider to assist in the triage of the patient, wherein the digital processing system is configured to aid triage management of patients.
The Examiner submits that the foregoing underlined limitations constitute organizing human activity by managing interactions with people using generic computing devices and components to implement the abstract idea. Wherein in this instance the disclosed system manages interactions between a patient and care-giver; certain patient parameters are collected along with patient symptoms 

Accordingly, the claim recites at least one abstract idea. 
While independent claims 1 and 8 although might have slight variations but essentially recites the same scope of claim limitations as independent claim 15.

Furthermore, dependent claims 2-7, 9-14 and 16-20 further fail to make the abstract parent claims any less abstract by reciting insignificant extra-solution activities, for example: 
Claims 2-3, 9-10 and 16-17 disclose determining diagnosis and offering recommendations for treatments, drugs and a healthcare specialist.
Claims 4, 11 and 18 disclose alerting the person responsible for the patient when a certain pre-determined threshold point is reached.
Claims 5-7, 12-14 and 19-20 disclose general purpose computing devices to implement monitoring of patients and collect data and keep records of different forms of data like doctor’s notes and patient documents. 

Therefore, dependent claims 2-7, 9-14 and 16-20 fail to make the abstract parent claims any less abstract because claims 2-7, 9-14 and 16-20 all recite limitations for organizing human activity while using generic computing devices or components.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 15 recites: A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory to cause the digital processing system to perform the actions of: retrieving, via the digital processing system, a plurality of parameters relating to a patient from a plurality of databases, the parameters comprising current and historical data relating to the patient; receiving, via the digital processing system, symptoms of a medical problem of the patient; determining, via the digital processing system based on the symptoms and the plurality of parameters, recommendations to assist in the triage of the patient; and providing, via the digital processing system, the recommendations to a healthcare provider to assist in the triage of the patient, wherein the digital processing system is configured to aid triage management of patients. (Mental process or Human activity combined with conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of claim 15 “A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory to cause the digital processing system to perform the actions of” the Examiner submits that this additional limitation merely uses generic computing devices or components (such as recited in applicant specifications paragraphs [0122-0133]) to implement the abstract idea (see MPEP § 2106.5(f) and MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular authentication apparatus that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 1, 8 and 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-3, 9-10 and 16-17 disclose determining diagnosis and offering recommendations for treatments, drugs and a specialist while reciting using general purpose computing device(s) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 4, 11 and 18 disclose alerting the person responsible for the patient at a certain point while reciting using general purpose computing device(s) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 5-7, 12-14 and 19-20 disclose general purpose computing devices to implement monitoring of patients and collect data and keep records of different forms of data like doctor’s notes and patient documents. Reciting using general purpose computing device(s) is/are used to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).

With respect to claims 2-7, 9-14 and 16-20: These claims disclose a organizing human activity combined with insignificant extra solution activities while reciting “Electronic Medical Records (EMR) System” and generic computing devices and components like “Internet of Things (IOT)” to implement the abstract idea and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation of “A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory to cause the digital processing system to perform the actions of”, which the Examiner submits merely disclose generic computing devices or components to implement the abstract idea. Furthermore, the Examiner further submits that such steps that are recited in the rest of the claim are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception 
Claims 2-3, 9-10 and 16-17 disclose determining diagnosis and offering recommendations for treatments, drugs and a specialist while reciting using general purpose computing device(s) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 4, 11 and 18 disclose alerting the person responsible for the patient at a certain point while reciting using general purpose computing device(s) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Claims 5-7, 12-14 and 19-20 disclose general purpose computing devices to implement monitoring of patients and collect data and keep records of different forms of data like doctor’s notes and patient documents. Reciting using general purpose computing device(s) is/are used to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).

Therefore, the dependent claims add additional elements that are considered to be generic computer components (such as recited in applicant specifications paragraphs [0122-0133]) and that are simply applying a generic computer to implement the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  The steps of receiving data, analyzing data, and transmitting data are considered well-understood routine and conventional (See MPEP 2106.05(d)(II)).  

Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-9, 11, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al. (US 20180068083 A1) hereinafter referred to as Cohen.

With respect to claim 1, Cohen discloses: A method comprising: retrieving, via a healthcare system, a plurality of parameters relating to a patient from a plurality of databases, (Cohen [0366] discloses that patient data is “stored in one or more electronic medical records databases (e.g., EMR db 10)” wherein the parameters disclosed in Cohen [0369] could be used as input to The Neural Analysis of Cancer System (NACS) 100 disclosed in Cohen [0366 and 0370] comprising of Neural Networks (NN) illustrated in Fig. 1A).
the parameters comprising current and historical data relating to the patient; (Cohen [0369] explicitly discloses current and historical data relating to patient by reciting “Corresponding patient medical information/history may also be stored in EMR db 10, such that for each patient participating in the study, one or more of the following type of data or parameters are also present: age, smoking history, gender, family history (e.g., whether a first degree relative has been diagnosed with cancer before age 50, etc.) and symptoms (e.g., unexplained weight loss, fatigue, persistent cough, abdominal pain, chest pain, etc.)”).
receiving, via the healthcare system, symptoms of a medical problem of the patient; (Cohen [0369] discloses that one of the parameters received, as mapped in the prior limitations, are the “symptoms”).
determining, via the healthcare system, based on the symptoms and the plurality of parameters, recommendations to assist in the triage of the patient; (Cohen [0398] discloses Neural Network using “clinical parameters: smoking status, package per year, patient age, family history of lung cancer, and when available recoded has symptoms” and determining that the patient is “recommended for diagnostic testing such as CT testing”).
and providing, via the healthcare system, the recommendations to a healthcare provider to assist in the triage of the patient, (Cohen [0224] discloses recommending diagnostic testing to a physician and Cohen [0465] discloses “This could be a diagnostic tool to let doctors know the probability that their patient has lung cancer”).
wherein the method is configured to aid triage management by the healthcare system. (Cohen [0008] discloses the purpose of the prior art is “to provide high-volume primary care providers, in particular, with useful tools to help them triage or compare the relative risks for their patients of having cancer so they can order additional testing for those patients at the highest risks”, which is done by the Neural Machine Learning system claimed throughout the prior art. Therefore, it is used to aid triage management).

With respect to claim 2, Cohen discloses: The method of claim 1, wherein the recommendations also assist in determining a probable diagnosis of the medical problem. (Cohen [0224] discloses recommending diagnostic testing to a physician. Furthermore, Cohen [0465] discloses “This could be a diagnostic tool to let doctors know the probability that their patient has lung cancer”. Wherein the diagnosis could be in the form of probability percentage/score as disclosed by Cohen in paragraphs [0383 and 0435 and example 9 that starts at Cohen paragraph 0447] among many other paragraphs that recite determining diagnosis based on calculating a probability formula such as Cohen [0451-0455]).

With respect to claim 4, Cohen discloses: The method of claim 2, further comprising sending alerts to healthcare providers having responsibility for the patient upon determining that the triage of the patient matches a pre-determined threshold. (Cohen [0224] discloses “The system may then send a notification to the user (e.g., a physician) recommending additional diagnostic testing (e.g., a CT scan, a chest x-ray or biopsy) when the patient is classified into the category indicative of a likelihood of having cancer.” Additionally, Cohen [0436] discloses “Individuals whose scores fell within this range had the same likelihood of having lung cancer as those people currently recommended for LCDT by the USPTF (0.83%). Individuals whose scores fell within the middle range were 3.8× more likely to have lung cancer than individuals currently recommended for LCDT by the USPTF. Finally, individuals whose scores fell within the high range were 10.7× more likely to have lung cancer than individuals currently recommended for LCDT by the USPTF (US Preventative Services Task Force). The result of the test presented using such categorization table will inform the physician about the degree of the lung cancer risk a patient has after a positive result on the test.” Therefore, the examiner find that, based on the triage of the patient reaching a certain threshold the physician is notified and the notification comprises the degree of lung cancer risk based on their test results).

With respect to claim 8, Cohen discloses: A tangible non-transitory machine readable medium comprising instructions executable by one or more processors for implementing one or more operations in a healthcare system for aiding triage management (Cohen Abstract and paragraphs [0018 and 0027] disclose the processor and memory to perform the incentive concept in a healthcare triage management setting), the operations comprising: retrieving, via a healthcare system, a plurality of parameters relating to a patient from a plurality of databases, (Cohen [0366] discloses that patient data is “stored in one or more electronic medical records databases (e.g., EMR db 10)” wherein the 
the parameters comprising current and historical data relating to the patient; (Cohen [0369] explicitly discloses current and historical data relating to patient by reciting “Corresponding patient medical information/history may also be stored in EMR db 10, such that for each patient participating in the study, one or more of the following type of data or parameters are also present: age, smoking history, gender, family history (e.g., whether a first degree relative has been diagnosed with cancer before age 50, etc.) and symptoms (e.g., unexplained weight loss, fatigue, persistent cough, abdominal pain, chest pain, etc.)”).
receiving, via the healthcare system, symptoms of a medical problem of the patient; (Cohen [0369] discloses that one of the parameters received, as mapped in the prior limitations, are the “symptoms”).
and determining, via the healthcare system based on the symptoms and the plurality of parameters, recommendations to assist in the triage of the patient; (Cohen [0398] discloses Neural Network using “clinical parameters: smoking status, package per year, patient age, family history of lung cancer, and when available recoded has symptoms” and determining that the patient is “recommended for diagnostic testing such as CT testing”).
and providing, via the healthcare system, the recommendations to a healthcare provider to assist in the triage of the patient.  (Cohen [0224] discloses recommending diagnostic testing to a physician and Cohen [0465] discloses “This could be a diagnostic tool to let doctors know the probability that their patient has lung cancer”. Cohen [0008] discloses the purpose of the prior art is “to provide high-volume primary care providers, in particular, with useful tools to help them triage or compare the relative risks for their patients of having cancer so they can order additional testing for those patients at 

With respect to claim 9, Cohen discloses: The non-transitory machine readable medium of claim 8, wherein the recommendations also assist in determining a probable diagnosis of the medical problem. (Cohen [0224] discloses recommending diagnostic testing to a physician and Cohen [0465] discloses “This could be a diagnostic tool to let doctors know the probability that their patient has lung cancer”. Wherein the diagnosis could be in the form of probability percentage/score as disclosed by Cohen in paragraphs [0383 and 0435 and example 9 that starts at Cohen paragraph 0447] among many other paragraphs that recite determining diagnosis based on calculating a probability formula such as Cohen [0451-0455]).

With respect to claim 11, Cohen discloses: The non-transitory machine readable medium of claim 9, the operations further comprising sending alerts to healthcare providers having responsibility for the patient upon determining that the triage of the patient matches a pre-determined threshold. (Cohen [0224] discloses “The system may then send a notification to the user (e.g., a physician) recommending additional diagnostic testing (e.g., a CT scan, a chest x-ray or biopsy) when the patient is classified into the category indicative of a likelihood of having cancer.” Additionally, Cohen [0436] discloses “Individuals whose scores fell within this range had the same likelihood of having lung cancer as those people currently recommended for LCDT by the USPTF (0.83%). Individuals whose scores fell within the middle range were 3.8× more likely to have lung cancer than individuals currently recommended for LCDT by the USPTF. Finally, individuals whose scores fell within the high range were 10.7× more likely to have lung cancer than individuals currently recommended for LCDT by the USPTF (US Preventative Services Task Force). The result of the test presented using such categorization table will inform the physician about the degree of the lung cancer risk a patient has after a positive result on the test.” Therefore, the examiner find that, based on the triage of the patient reaching a certain threshold the physician is notified and the notification comprises the degree of lung cancer risk based on their test results).

With respect to claim 15, Cohen discloses: A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory to cause the digital processing system (Cohen Abstract and paragraphs [0018 and 0027] disclose the processor and memory to perform the incentive concept) to perform the actions of: retrieving, via the digital processing system, a plurality of parameters relating to a patient from a plurality of databases, (Cohen [0366] discloses that patient data is “stored in one or more electronic medical records databases (e.g., EMR db 10)” wherein the parameters disclosed in Cohen [0369] could be used as input to The Neural Analysis of Cancer System (NACS) 100 disclosed in Cohen [0366 and 0370] comprising of Neural Networks (NN) illustrated in Fig. 1A).
the parameters comprising current and historical data relating to the patient; (Cohen [0369] explicitly discloses current and historical data relating to patient by reciting “Corresponding patient medical information/history may also be stored in EMR db 10, such that for each patient participating in the study, one or more of the following type of data or parameters are also present: age, smoking history, gender, family history (e.g., whether a first degree relative has been diagnosed with cancer before age 50, etc.) and symptoms (e.g., unexplained weight loss, fatigue, persistent cough, abdominal pain, chest pain, etc.)”).
receiving, via the digital processing system, symptoms of a medical problem of the patient; (Cohen [0369] discloses that one of the parameters received, as mapped in the prior limitations, are the “symptoms”).
determining, via the digital processing system based on the symptoms and the plurality of parameters, recommendations to assist in the triage of the patient; (Cohen [0398] discloses Neural Network using “clinical parameters: smoking status, package per year, patient age, family history of lung cancer, and when available recoded has symptoms” and determining that the patient is “recommended for diagnostic testing such as CT testing”).
and providing, via the digital processing system, the recommendations to a healthcare provider to assist in the triage of the patient, (Cohen [0224] discloses recommending diagnostic testing to a physician and Cohen [0465] discloses “This could be a diagnostic tool to let doctors know the probability that their patient has lung cancer”).
wherein the digital processing system is configured to aid triage management of patients. (Cohen [0008] discloses the purpose of the prior art is “to provide high-volume primary care providers, in particular, with useful tools to help them triage or compare the relative risks for their patients of having cancer so they can order additional testing for those patients at the highest risks”, which is done by the Neural Machine Learning system claimed throughout the prior art. Therefore, it is used to aid triage management).

With respect to claim 16, Cohen discloses: The digital processing system of claim 15, wherein the recommendations also assist in determining a probable diagnosis of the medical problem. (Cohen [0224] discloses recommending diagnostic testing to a physician. Furthermore, Cohen [0224] discloses recommending diagnostic testing to a physician and Cohen [0465] discloses “This could be a diagnostic tool to let doctors know the probability that their patient has lung cancer”. Wherein the diagnosis could be in the form of probability percentage/score as disclosed by Cohen in paragraphs [0383 and 0435 and example 9 that starts at Cohen paragraph 0447] among many other paragraphs that recite determining diagnosis based on calculating a probability formula such as Cohen [0451-0455]).

With respect to claim 18, Cohen discloses: The digital processing system of claim 16, further performing the actions of sending alerts to healthcare providers having responsibility for the patient upon determining that the triage of the patient matches a pre-determined threshold. (Cohen [0224] discloses “The system may then send a notification to the user (e.g., a physician) recommending additional diagnostic testing (e.g., a CT scan, a chest x-ray or biopsy) when the patient is classified into the category indicative of a likelihood of having cancer.” Additionally, Cohen [0436] discloses “Individuals whose scores fell within this range had the same likelihood of having lung cancer as those people currently recommended for LCDT by the USPTF (0.83%). Individuals whose scores fell within the middle range were 3.8× more likely to have lung cancer than individuals currently recommended for LCDT by the USPTF. Finally, individuals whose scores fell within the high range were 10.7× more likely to have lung cancer than individuals currently recommended for LCDT by the USPTF (US Preventative Services Task Force). The result of the test presented using such categorization table will inform the physician about the degree of the lung cancer risk a patient has after a positive result on the test.” Therefore, the examiner find that, based on the triage of the patient reaching a certain threshold the physician is notified and the notification comprises the degree of lung cancer risk based on their test results).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claims 1-2, 4, 8-9, 11, 15-16 and 18 above, and further in view of Goldfein et al. (US 20150332001 A1) hereinafter referred to as Goldfein and Halterman et al. (US 20120245952 A1) hereinafter referred to as Halterman.

With respect to claim 3, Cohen discloses: The method of claim 2, wherein the recommendations also include (A) diagnostics to be performed for confirmation of the probable diagnosis, (Cohen [0398] discloses the system determining that the patient is “recommended for diagnostic testing such as CT testing” wherein a CT testing is implicitly for confirming the probably diagnosis).
 recommendations also include drugs suitable for treatment of the probable diagnosis
However, Goldfein in an analogous art discloses: (B) drugs suitable for treatment of the probable diagnosis, (Goldfein [0033] discloses “After the start 401, the physician examines a patient 402 and selects or otherwise enters diagnoses 403, in this example. The logic module then suggests treatment orders (aka order suggestions) and medication (medication orders) 404. The physician reviews the suggested orders and the suggested medications 404.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein recommendations also include drugs suitable for treatment of the probable diagnosis as disclosed by Goldfein to help physicians automate the processes of drug delivery, invoicing, and patient care, see Goldfein [0026].
Cohen does not explicitly disclose: recommendation include “specialist healthcare providers having experience in the treatment of the probable diagnosis”
However, Halterman in an analogous art discloses: and (C) specialist healthcare providers having experience in the treatment of the probable diagnosis. (Halterman [0050] discloses with respect to the attending physician “The disclosed system suggests three stroke neurologists from the attending physician's personalized consultant key-chain and lists another four stroke neurologists connected through a mutual colleague. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein the recommendation includes specialist healthcare providers having experience in the treatment of the probable diagnosis as disclosed by Thompson in order to help the attending physician obtain the best specialist based on a patient’s symptoms, see Halterman [0050].

With respect to claim 10, Cohen discloses: The non-transitory machine readable medium of claim 9, wherein the recommendations also include (A) diagnostics to be performed for confirmation of the probable diagnosis, (Cohen [0398] discloses the system determining that the patient is “recommended for diagnostic testing such as CT testing” wherein a CT testing is implicitly for confirming the probably diagnosis).
Cohen does not explicitly disclose recommendations also include drugs suitable for treatment of the probable diagnosis
However, Goldfein in an analogous art discloses: (B) drugs suitable for treatment of the probable diagnosis, (Goldfein [0033] discloses “After the start 401, the physician examines a patient 402 and selects or otherwise enters diagnoses 403, in this example. The logic module then suggests treatment orders (aka order suggestions) and medication (medication orders) 404. The physician reviews the suggested orders and the suggested medications 404.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein recommendations also include drugs suitable for treatment of the probable diagnosis as disclosed by Goldfein to help physicians automate the processes of drug delivery, invoicing, and patient care, see Goldfein [0026].
Cohen does not explicitly disclose: recommendation include “specialist healthcare providers having experience in the treatment of the probable diagnosis”
However, Halterman in an analogous art discloses: and (C) specialist healthcare providers having experience in the treatment of the probable diagnosis. (Halterman [0050] discloses with respect to the attending physician “The disclosed system suggests three stroke neurologists from the attending physician's personalized consultant key-chain and lists another four stroke neurologists connected through a mutual colleague. ”).


With respect to claim 17, Cohen discloses: The digital processing system of claim 16, wherein the recommendations also include (A) diagnostics to be performed for confirmation of the probable diagnosis, (Cohen [0398] discloses the system determining that the patient is “recommended for diagnostic testing such as CT testing” wherein a CT testing is implicitly for confirming the probably diagnosis).
Cohen does not explicitly disclose recommendations also include drugs suitable for treatment of the probable diagnosis
However, Goldfein in an analogous art discloses: (B) drugs suitable for treatment of the probable diagnosis, (Goldfein [0033] discloses “After the start 401, the physician examines a patient 402 and selects or otherwise enters diagnoses 403, in this example. The logic module then suggests treatment orders (aka order suggestions) and medication (medication orders) 404. The physician reviews the suggested orders and the suggested medications 404.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein recommendations also include drugs suitable for treatment of the probable diagnosis as disclosed by Goldfein to help physicians automate the processes of drug delivery, invoicing, and patient care, see Goldfein [0026].
Cohen does not explicitly disclose: recommendation include “specialist healthcare providers having experience in the treatment of the probable diagnosis”
However, Halterman in an analogous art discloses: and (C) specialist healthcare providers having experience in the treatment of the probable diagnosis. (Halterman [0050] discloses with respect to the attending physician “The disclosed system suggests three stroke neurologists from the attending physician's personalized consultant key-chain and lists another four stroke neurologists connected through a mutual colleague. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein the recommendation includes specialist healthcare providers having experience in the treatment of the probable diagnosis as disclosed by Thompson in order to help the attending physician obtain the best specialist based on a patient’s symptoms, see Halterman [0050].

Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claims 1-2, 4, 8-9, 11, 15-16 and 18 above, and further in view of Poroor et al. (US 20150089576 A1) hereinafter referred to as Poroor and Francois (US 20140244309 A1) hereinafter referred to as Francois.

With respect to claim 5, Cohen discloses: The method of claim 1, wherein the plurality of databases comprises (A) an EMR system storing EMRs linked to healthcare providers, each EMR containing information related to a corresponding patient, (Cohen [0235] discloses “Primary EMR db 10 may be an electronic medical record (EMR) database, e.g., at a hospital, physician's office, etc.” which is in communication with the NACS 100 and the Neural Network as illustrated in Cohen Fig. 1A).
Cohen does not explicitly disclose a cloud database storing data captured using Internet of Things (IoT) devices associated with patients
However, Poroor in an analogous art discloses: (B) a cloud database storing data captured using Internet of Things (IoT) devices associated with patients (Poroor [0036] discloses “The system of the present invention comprises of IoT devices (ID1, ID2, IDn) from which the information is inputed to a configured IoT device(s) (A), a memory unit (M) for storing the information processed in the configured IoT device (A), a communication interface (C) for the configured IoT device(s) (A) to communicate with the receiving IoT device(s) (R1, R2, . . . , Rn) as per the information flow policy (P). For example, in case of an internet connected (IoT) camera which is used to capture images of an elderly patient's sleep patterns to be sent only to the doctor provided that the information flow policy (P) satisfies the three parameters of the programming language, i.e. event parameter types (E1, E2, . . . , E3), bandwidth-limit (L1, L2, . . . , Ln) and de-synchronization time window (T1, T2, . . . Tn) relating to the channel where the doctor receives the images are set to fixed levels. Here, the camera is the configured IoT device (A), the memory unit (M) for storing the images which maybe present in the IoT camera or maybe stored in the cloud, and the receiving IoT device(s) (R1,R2, . . . Rn) is of the doctor which may receive the information from any communication interface (C).” as per the parts underlined by the examiner, the data captured by the IOT camera, associated with the patient, are stored on the cloud to be accessible to the doctor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein a cloud database storing data captured using Internet of Things (IoT) devices associated with patients as disclosed by Poroor to ensure patient privacy through secure monitoring and backup of patient data, see Poroor [0004 and claim 1].
Cohen does not explicitly disclose “a monitoring database storing information collected by monitoring devices attached to the patients”
However, Francois in an analogous art discloses: and (C) a monitoring database storing information collected by monitoring devices attached to the patients. (Francois [0063] discloses “self-administered monitoring tests such as weight, blood glucose tests, blood pressure checks, etc. … results 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein a monitoring database storing information collected by monitoring devices attached to the patients as disclosed by Francois in order to provide timely diagnostics and treatments, see Francois [0110-0112].

With respect to claim 6, Cohen in view of Poroor and Francois disclose: The method of claim 5, 
Cohen does not explicitly disclose the rest of the claim limitations.
However, Poroor in an analogous art discloses: wherein the current and historical data comprise data from IoT devices, (Poroor [0036] discloses “The system of the present invention comprises of IoT devices (ID1, ID2, IDn) from which the information is inputed to a configured IoT device(s) (A), a memory unit (M) for storing the information processed in the configured IoT device (A), a communication interface (C) for the configured IoT device(s) (A) to communicate with the receiving IoT device(s) (R1, R2, . . . , Rn) as per the information flow policy (P). For example, in case of an internet connected (IoT) camera which is used to capture images of an elderly patient's sleep patterns to be sent only to the doctor provided that the information flow policy (P) satisfies the three parameters of the programming language, i.e. event parameter types (E1, E2, . . . , E3), bandwidth-limit (L1, L2, . . . , Ln) and de-synchronization time window (T1, T2, . . . Tn) relating to the channel where the doctor receives the images are set to fixed levels. Here, the camera is the configured IoT device (A), the memory unit (M) for storing the images which maybe present in the IoT camera or maybe stored in the cloud, and the receiving IoT device(s) (R1,R2, . . . Rn) is of the doctor which may receive the information from any communication interface (C).” as per the parts underlined by the examiner, the data captured by the IOT camera, associated with the patient, are stored on the cloud to be accessible to the doctor).

However, Francois in an analogous art discloses: wherein the current and historical data comprise records of the patient, (Francois [0079] discloses “health information suitable for inclusion in a EMR may comprise, for example, any of the following elements: medical history, surgical history, obstetric history, medications (sometimes abbreviated as Rx herein), allergies to medications, family history, social history, habits that potentially have an impact on health, immunization history, growth chart, developmental history, or any other health-related information”).
lab reports, (Francois [0110] discloses lab reports).
data from monitoring devices, (Francois [0063] discloses EMR systems illustrated in Fig. 1 wherein “monitoring tests may be uploaded directly from a monitoring device into the EMR database”)
and clinical workflows available at multiple EMR systems. (Francois [0070] discloses clinical data available at the EMR system, which comprises of multiple EMR components as illustrated in Francois Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein the current and historical data comprise records of the patient, lab reports, data from monitoring devices, and clinical workflows available at multiple EMR systems as disclosed by Francois to provide a comprehensive understanding on the disease for better diagnostic management, see Francois [0103].

With respect to claim 7, Cohen in view of Poroor and Francois disclose: The method of claim 6, wherein the records of the patient comprise patient information, (Cohen [0081, 0235 and 0373-0374] 
symptoms of previous medical problems, (Cohen [0081, 0235 and 0373-0374] disclose patient history record contains patient symptoms and medical history of other disease).
doctor's notes, (Cohen [0081, 0235 and 0373-0374] disclose “physician notes”).
observations, clinical summary, (Cohen [0373] discloses “imaging diagnostics and corresponding text notes”).
medications, (Cohen [0081, 0235 and 0373-0374] disclose “prescribed medications”).
and care plan. (Cohen [0081] discloses patient medical history contains treatment and outcome).
Cohen does not explicitly disclose the remaining claim limitations.
However, Francois in an analogous art discloses: wherein the records of the patient comprise details of visits, (Francois [0126] discloses ADM contains “patient visits”).
details of upcoming appointments, (Francois [0208] discloses “EMR system may send reminders to subjects regarding upcoming scheduled visits” which is interpreted as EMR database contains details of upcoming appointments).
patient documents (Francois [0199] discloses EMR containing test subject “consent document” wherein the test subject is mapped to a patient. Also Francois [0063] discloses “a contributor may be a patient and [0064] discloses “contributors or other users may be offered an opportunity to elect to receive electronic updates (e.g., via email, text message, voicemail, or other electronically communicated form), said updates may contain information relevant, for example, to particular medical conditions, therapeutic agents, or other medically relevant topics. In some embodiments, updates may be customized based on HCP discipline, patient roster, or user preferences. The EMR system may store 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein the records of the patient comprise details of visits, details of upcoming appointments, patient documents as disclosed by Francois to keep accurate and comprehensive information regarding a patient into the electronic medical records (EMRs), see Francois [0002].

With respect to claim 12, Cohen discloses: The non-transitory machine readable medium of claim 8, wherein the plurality of databases comprises (A) an EMR system storing EMRs linked to healthcare providers, each EMR containing information related to a corresponding patient, (Cohen [0235] discloses “Primary EMR db 10 may be an electronic medical record (EMR) database, e.g., at a hospital, physician's office, etc.” which is in communication with the NACS 100 and the Neural Network as illustrated in Cohen Fig. 1A).
Cohen does not explicitly disclose a cloud database storing data captured using Internet of Things (IoT) devices associated with patients
However, Poroor in an analogous art discloses: (B) a cloud database storing data captured using Internet of Things (IoT) devices associated with patients (Poroor [0036] discloses “The system of the present invention comprises of IoT devices (ID1, ID2, IDn) from which the information is inputed to a configured IoT device(s) (A), a memory unit (M) for storing the information processed in the configured IoT device (A), a communication interface (C) for the configured IoT device(s) (A) to communicate with the receiving IoT device(s) (R1, R2, . . . , Rn) as per the information flow policy (P). For example, in case of an internet connected (IoT) camera which is used to capture images of an elderly patient's sleep patterns to be sent only to the doctor provided that the information flow policy (P) satisfies the three stored in the cloud, and the receiving IoT device(s) (R1,R2, . . . Rn) is of the doctor which may receive the information from any communication interface (C).” as per the parts underlined by the examiner, the data captured by the IOT camera, associated with the patient, are stored on the cloud to be accessible to the doctor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein a cloud database storing data captured using Internet of Things (IoT) devices associated with patients as disclosed by Poroor to ensure patient privacy through secure monitoring and backup of patient data, see Poroor [0004 and claim 1].
Cohen does not explicitly disclose “monitoring database storing information collected by monitoring devices attached to the patients”
However, Francois in an analogous art discloses: and (C) a monitoring database storing information collected by monitoring devices attached to the patients. (Francois [0063] discloses “self-administered monitoring tests such as weight, blood glucose tests, blood pressure checks, etc. … results of self-administered monitoring tests may be uploaded directly from a monitoring device into the EMR database”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein a monitoring database storing information collected by monitoring devices attached to the patients as disclosed by Francois in order to provide timely diagnostics and treatments, see Francois [0110-0112].

With respect to claim 13, Cohen in view of Poroor and Francois disclose: The non-transitory machine readable medium of claim 12, 
Cohen does not explicitly disclose the rest of the claim limitations.
However, Poroor in an analogous art discloses: wherein the current and historical data comprise data from IoT devices, (Poroor [0036] discloses “The system of the present invention comprises of IoT devices (ID1, ID2, IDn) from which the information is inputed to a configured IoT device(s) (A), a memory unit (M) for storing the information processed in the configured IoT device (A), a communication interface (C) for the configured IoT device(s) (A) to communicate with the receiving IoT device(s) (R1, R2, . . . , Rn) as per the information flow policy (P). For example, in case of an internet connected (IoT) camera which is used to capture images of an elderly patient's sleep patterns to be sent only to the doctor provided that the information flow policy (P) satisfies the three parameters of the programming language, i.e. event parameter types (E1, E2, . . . , E3), bandwidth-limit (L1, L2, . . . , Ln) and de-synchronization time window (T1, T2, . . . Tn) relating to the channel where the doctor receives the images are set to fixed levels. Here, the camera is the configured IoT device (A), the memory unit (M) for storing the images which maybe present in the IoT camera or maybe stored in the cloud, and the receiving IoT device(s) (R1,R2, . . . Rn) is of the doctor which may receive the information from any communication interface (C).” as per the parts underlined by the examiner, the data captured by the IOT camera, associated with the patient, are stored on the cloud to be accessible to the doctor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein a cloud database storing data captured using Internet of Things (IoT) devices associated with patients as disclosed by Poroor to ensure patient privacy through secure monitoring and backup of patient data, see Poroor [0004 and claim 1].
However, Francois in an analogous art discloses: wherein the current and historical data comprise records of the patient, (Francois [0079] discloses “health information suitable for inclusion in 
lab reports, (Francois [0110] discloses lab reports).
data from monitoring devices, (Francois [0063] discloses EMR systems illustrated in Fig. 1 wherein “monitoring tests may be uploaded directly from a monitoring device into the EMR database”)
and clinical workflows available at multiple EMR systems. (Francois [0070] discloses clinical data available at the EMR system, which comprises of multiple EMR components as illustrated in Francois Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein the current and historical data comprise records of the patient, lab reports, data from monitoring devices, and clinical workflows available at multiple EMR systems as disclosed by Francois to provide a comprehensive understanding on the disease for better diagnostic management, see Francois [0103].

With respect to claim 14, Cohen in view of Poroor and Francois disclose: The non-transitory machine readable medium of claim 13, wherein the records of the patient comprise patient information, (Cohen [0081, 0235 and 0373-0374] disclose “Patient information including clinical/numeric demographic data” and name, gender and address).
symptoms of previous medical problems, (Cohen [0081, 0235 and 0373-0374] disclose patient history record contains patient symptoms and medical history of other disease).
doctor's notes, (Cohen [0081, 0235 and 0373-0374] disclose “physician notes”).
observations, clinical summary, (Cohen [0373] discloses “imaging diagnostics and corresponding text notes”).
medications, (Cohen [0081, 0235 and 0373-0374] disclose “prescribed medications”).
and care plan. (Cohen [0081] discloses patient medical history contains treatment and outcome).
Cohen does not explicitly disclose the remaining limitations of the claim.
However, Francois in an analogous art discloses: details of visits, (Francois [0126] discloses ADM contains “patient visits”).
details of upcoming appointments, (Francois [0208] discloses “EMR system may send reminders to subjects regarding upcoming scheduled visits” which is interpreted as EMR database contains details of upcoming appointments).
patient documents (Francois [0199] discloses EMR containing test subject “consent document” wherein the test subject is mapped to a patient. Also Francois [0063] discloses “a contributor may be a patient and [0064] discloses “contributors or other users may be offered an opportunity to elect to receive electronic updates (e.g., via email, text message, voicemail, or other electronically communicated form), said updates may contain information relevant, for example, to particular medical conditions, therapeutic agents, or other medically relevant topics. In some embodiments, updates may be customized based on HCP discipline, patient roster, or user preferences. The EMR system may store information pertaining to issuance of such updates, e.g., in account information.” Therefore, there are multiple patient related documents stored on the EMR, not just one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein the records of the patient comprise details of visits, details of upcoming appointments, patient documents as disclosed by Francois to keep 

With respect to claim 19, Cohen in view of Poroor and further in view of Francois disclose: The digital processing system of claim 15, wherein the plurality of databases comprises (A) an EMR system storing EMRs linked to healthcare providers, each EMR containing information related to a corresponding patient, (Cohen [0235] discloses “Primary EMR db 10 may be an electronic medical record (EMR) database, e.g., at a hospital, physician's office, etc.” which is in communication with the NACS 100 and the Neural Network as illustrated in Cohen Fig. 1A).
Cohen does not explicitly disclose a cloud database storing data captured using Internet of Things (IoT) devices associated with patients
However, Poroor in an analogous art discloses: (B) a cloud database storing data captured using Internet of Things (IoT) devices associated with patients (Poroor [0036] discloses “The system of the present invention comprises of IoT devices (ID1, ID2, IDn) from which the information is inputed to a configured IoT device(s) (A), a memory unit (M) for storing the information processed in the configured IoT device (A), a communication interface (C) for the configured IoT device(s) (A) to communicate with the receiving IoT device(s) (R1, R2, . . . , Rn) as per the information flow policy (P). For example, in case of an internet connected (IoT) camera which is used to capture images of an elderly patient's sleep patterns to be sent only to the doctor provided that the information flow policy (P) satisfies the three parameters of the programming language, i.e. event parameter types (E1, E2, . . . , E3), bandwidth-limit (L1, L2, . . . , Ln) and de-synchronization time window (T1, T2, . . . Tn) relating to the channel where the doctor receives the images are set to fixed levels. Here, the camera is the configured IoT device (A), the memory unit (M) for storing the images which maybe present in the IoT camera or maybe stored in the cloud, and the receiving IoT device(s) (R1,R2, . . . Rn) is of the doctor which may receive the information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein a cloud database storing data captured using Internet of Things (IoT) devices associated with patients as disclosed by Poroor to ensure patient privacy through secure monitoring and backup of patient data, see Poroor [0004 and claim 1].
Cohen does not explicitly disclose: “a monitoring database storing information collected by monitoring devices attached to the patients”
However, Francois in an analogous art discloses: and (C) a monitoring database storing information collected by monitoring devices attached to the patients. (Francois [0063] discloses “self-administered monitoring tests such as weight, blood glucose tests, blood pressure checks, etc. … results of self-administered monitoring tests may be uploaded directly from a monitoring device into the EMR database”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein a monitoring database storing information collected by monitoring devices attached to the patients as disclosed by Francois in order to provide timely diagnostics and treatments, see Francois [0110-0112].

With respect to claim 20, Cohen in view of Poroor and Francois disclose: The digital processing system of claim 19, 
wherein the records of the patient comprise patient information, (Cohen [0081, 0235 and 0373-0374] disclose “Patient information including clinical/numeric demographic data” and name, gender and address).
symptoms of previous medical problems, (Cohen [0081, 0235 and 0373-0374] disclose patient history record contains patient symptoms and medical history of other disease).
doctor's notes, (Cohen [0081, 0235 and 0373-0374] disclose “physician notes”).
observations, clinical summary, (Cohen [0373] discloses “imaging diagnostics and corresponding text notes”).
medications, (Cohen [0081, 0235 and 0373-0374] disclose “prescribed medications”).
and care plan. (Cohen [0081] discloses patient medical history contains treatment and outcome).
Cohen does not explicitly disclose the remaining limitations of the claim.
However, Poroor in an analogous art discloses: wherein the current and historical data comprise data from IoT devices, (Poroor [0036] discloses “The system of the present invention comprises of IoT devices (ID1, ID2, IDn) from which the information is inputed to a configured IoT device(s) (A), a memory unit (M) for storing the information processed in the configured IoT device (A), a communication interface (C) for the configured IoT device(s) (A) to communicate with the receiving IoT device(s) (R1, R2, . . . , Rn) as per the information flow policy (P). For example, in case of an internet connected (IoT) camera which is used to capture images of an elderly patient's sleep patterns to be sent only to the doctor provided that the information flow policy (P) satisfies the three parameters of the programming language, i.e. event parameter types (E1, E2, . . . , E3), bandwidth-limit (L1, L2, . . . , Ln) and de-synchronization time window (T1, T2, . . . Tn) relating to the channel where the doctor receives the images are set to fixed levels. Here, the camera is the configured IoT device (A), the memory unit (M) for storing the images which maybe present in the IoT camera or maybe stored in the cloud, and the receiving IoT device(s) (R1,R2, . . . Rn) is of the doctor which may receive the information from any communication interface (C).” as per the parts underlined by the examiner, the data captured by the IOT camera, associated with the patient, are stored on the cloud to be accessible to the doctor).

However, Francois in an analogous art discloses: wherein the current and historical data comprise records of the patient, (Francois [0079] discloses “health information suitable for inclusion in a EMR may comprise, for example, any of the following elements: medical history, surgical history, obstetric history, medications (sometimes abbreviated as Rx herein), allergies to medications, family history, social history, habits that potentially have an impact on health, immunization history, growth chart, developmental history, or any other health-related information”).
lab reports, (Francois [0110] discloses lab reports).
data from monitoring devices, (Francois [0063] discloses EMR systems illustrated in Fig. 1 wherein “monitoring tests may be uploaded directly from a monitoring device into the EMR database”).
and clinical workflows available at multiple EMR systems, (Francois [0070] discloses clinical data available at the EMR system, which comprises of multiple EMR components as illustrated in Francois Fig. 1).
wherein the records of the patient comprise details of visits, (Francois [0126] discloses ADM contains “patient visits”).
details of upcoming appointments, (Francois [0208] discloses “EMR system may send reminders to subjects regarding upcoming scheduled visits” which is interpreted as EMR database contains details of upcoming appointments).
patient documents (Francois [0199] discloses EMR containing test subject “consent document” wherein the test subject is mapped to a patient. Also Francois [0063] discloses “a contributor may be a patient and [0064] discloses “contributors or other users may be offered an opportunity to elect to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen wherein the current and historical data comprise records of the patient, lab reports, data from monitoring devices, and clinical workflows available at multiple EMR systems as disclosed by Francois to provide a comprehensive understanding on the disease for better diagnostic management, see Francois [0103]. Furthermore, wherein the records of the patient comprise details of visits, details of upcoming appointments, patient documents as disclosed by Francois to keep accurate and comprehensive information regarding a patient into the electronic medical records (EMRs), see Francois [0002]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valverde et al. (US 20170011183 A1) paragraph [0005] discloses summary of the inventive concept of machine learning providing physician or patient with diagnosis.
Najarian et al. (US 20120269420 A1) paragraph [0027] discloses using machine learning to assist a physician with diagnosis. See also paragraphs [0064-0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493            

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626